EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Rourk on 4/29/2021 .

1.    (Examiner Amended) A method for migrating a data schema, comprising: combining a first deterministic finite automaton configured for use in firewall processing
of network data at a first network firewall with a second deterministic finite automaton configured for use in firewall processing of network data at a second network firewall to
generate a modified deterministic finite automation;
identifying a state of the modified deterministic finite automaton without computed followers; and
computing a new vector of original states for each state of the modified deterministic finite automaton corresponding to the identified state to migrate data from the first deterministic finite automaton to the second deterministic finite automaton for use in firewall processing [.] ; and 
merging firewall-specific metadata from the first deterministic finite automaton with firewall-specific metadata from the second deterministic finite automaton for each state of the modified deterministic finite automaton corresponding to the identified state.

2 (Cancelled).

3.    ( Previously  Amended) The method of claim 2 further comprising: determining whether the merged metadata is an error state associated with an
unsupported feature; and
generating a user direction on a user interface device identifying the error state associated with the unsupported feature if the merged metadata is  the error state associated with the unsupported feature.

4.    (Previously  Amended) The method of claim 3 further comprising adding the merged metadata to a combined deterministic finite automaton if the merged metadata is not  the error state associated with the unsupported feature.


5.    (Previously  Amended) The method of claim 4 further comprising generating a transition from the state of the modified deterministic finite automaton to a new state that omits a transition to the error state associated with the unsupported feature.



7.    (Original) The method of claim 3 wherein determining whether the merged metadata is the error state comprises determining whether the new vector includes an error state.

8.    (Original) The method of claim 1 wherein the first deterministic finite automaton is associated with a schema of a firewall system.

9.    (Original) The method of claim 1 wherein the first deterministic finite automaton is associated with a schema of a firewall system that includes at least one name and at least one Internet protocol address.

10.    (Examiner Amended) A system for migrating a data schema, comprising:
a  processor  one or more processors with memory configured to execute one or more algorithms that perform the steps of:
combining a first deterministic finite automaton configured for use in firewall processing of network data at a first network firewall with a second deterministic finite automaton configured for use in firewall processing of network data at a second network firewall to generate a modified deterministic finite automation

computing a new vector of original states for each state of the modified deterministic finite automaton corresponding to the identified state to migrate data from the first deterministic finite automaton to the second deterministic finite automaton for use in firewall processing
of network data [.] ; and merging firewall-specific metadata from the first deterministic finite automaton with firewall-specific metadata from the second deterministic finite automaton for each state of the modified deterministic finite automaton corresponding to the identified state.

11.    Cancelled.

12.    (Previously  Amended)  The system of claim 11 wherein the one or more algorithms are further configured to perform the steps of:

determining whether the merged metadata is an error state in a vector: and

generating a user direction on a user interface device identifying the error state if the merged metadata is an error state.



14.    (Original) The system of claim 13 wherein the one or more algorithms are further configured to perform the step of generating a transition from the state of the modified deterministic finite automaton to a new state.

15.    (Original) The system of claim 12 wherein the one or more algorithms are further configured to perform the step of determining whether the merged metadata includes an unresolvable conflict.

16.    (Original) The system of claim 12 wherein the one or more algorithms are further configured to perform the step of determining whether the new vector includes an error state.

17.    (Original) The system of claim 10 wherein the first deterministic finite automaton is associated with a schema of a firewall system.

18. (Original) The system of claim 10 wherein the first deterministic finite automaton is associated with a schema of a firewall system that includes at least one name and at least one Internet protocol address.




REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
Claims 1, 3-10 and 12-18 are allowed over the prior art of record , Estan et al. (Pub No: US 20090106183 A1) and Sikdar et al. (Pub No: US 2006/0259508 Al ) .
The prior art of record does not disclose limitations of “computing a new vector of original states for each state of the modified deterministic finite automaton corresponding to the identified state to migrate data from the first deterministic finite automaton to the second deterministic finite automaton for use in firewall processing of network data; and merging firewall-specific metadata from the first deterministic finite automaton with firewall-specific metadata from the second deterministic finite automaton for each state of the modified deterministic finite automaton corresponding to the identified state.” as recited in Applicant's claims 1, 3-10 and 12-18. 
Claims 1, 3-10 and 12-18 of the instant application are allowed over said prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455